                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION

JAMES STUART and CAREDA L.
HOOD, individually and on behalf
of all others similarly situated                                                      PLAINTIFFS

v.                                    Case No. 4:14-cv-4001

STATE FARM FIRE AND CASUALTY
COMPANY
                                                                                    DEFENDANT

                                             ORDER

       Before the Court is Defendant’s Unopposed Motion to File Under Seal. (ECF No. 180).

The Court finds that no response is required and that the matter is ripe for consideration.

       On April 2, 2015, the Court entered a Stipulated Protective Order.           (ECF No. 62).

Pursuant to the Order, documents produced and information disclosed at a deposition in this action

may be designated as “Confidential,” and any papers filed with the Court that include

“Confidential” information must be filed under seal. Defendant has designated as “Confidential”

certain documents and deposition testimony addressing, inter alia, insureds’ personal information,

adjusting practices, and other competitively sensitive business information.

       In their memorandum of law supporting their motion for partial summary judgment,

Plaintiffs intend to discuss, cite, and attach as exhibits a number of “Confidential” documents. To

that end, Plaintiffs request leave to redact their motion and accompanying exhibits, and to provide

the Court with unredacted copies of the same. Due to this, the Court construes the instant motion

as a Motion to Redact. The Court understands that some portions of the motion, brief, and

exhibits contain public information that is not covered by the Protective Order, which may be filed

on the docket.
       Because the motion, brief, and exhibits can be redacted, it is in the best interests of the

public for redacted versions to be filed on the docket. Accordingly, Plaintiffs’ Unopposed Motion

for Leave to File Under Seal (ECF No. 180) should be and hereby is GRANTED. Plaintiffs are

directed to file their redacted motion for partial summary judgment, supporting brief, and exhibits

and to provide the Court with unredacted copies of the same.

       IT IS SO ORDERED, this 24th day of April, 2019.


                                                            /s/ Susan O. Hickey
                                                            Susan O. Hickey
                                                            Chief United States District Judge




                                                2
